Case 3:17-cv-01419-RDM Document 83 Filed 11/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE O’MALLEY, : CIVIL NO. 3:17-CV-1419
Plaintiff | (Judge Mariani)
V. | (Magistrate Judge Saporito)
SUNDANCE VACATIONS, :
INC., et al.,
ORDER

AND NOW, this / Piss of November, 2020, upon consideration of
the Doc. 81 request of counsel for defendant Dowd Marketing, Inc., IT
IS HEREBY ORDERED THAT John and Tina Dowd shall be
permitted to participate in the November 23, 2020, settlement

conference by telephone.

x j
SEPH F. OR , JR.
United States Magistrate Judge

 
